DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 6/6/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                           



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14, 16, 18 is/are rejected under 35 U.S.C. 103(a) as being anticipated by Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Nadrotowicz, Jr. (US 2010/0235210).  With respect to claim 1, Myllymaki discloses a system for (100) for delivering retails goods to customers comprising: a retail facility (i.e. merchant, see column 2, line 62, wherein the merchant is a pizza shop in the context of the pizza delivery example) that has an inventory of retails goods (pizzas); an autonomous unmanned road vehicle (110) and an operations hub (730) for facilitating communication between the customer, retail facility and autonomous unmanned road vehicle (110) wherein the operations hub is in communication with the autonomous vehicle as it drives the autonomous vehicle by determining routes, to the customers delivery destination via paved roadways wherein the operations hub has personnel, in the form of a delivery system operator (see column 7, line 15) and equipment, in the form of any wired or wireless processor driven device (see column 7, lines 12-13) to remotely communicate with the autonomous vehicle.  With respect to claim 16, the operations hub also communicates with the retail facility for coordinating delivery given that the operations hub associates product order with vehicle compartment and delivery destination (see column 7, lines 57-66).  With respect to claims 18, the customers are notified when the autonomous vehicle has arrived at the customer’s delivery destination (column 3, line 21).  
Myllymaki discloses all claimed elements with the exception of an autonomous vehicle that does not have any passenger seats and a system that receives customer delivery requests separate from and after customer purchase orders, wherein the customers are notified that their purchase order is ready for delivery and when the customers’ delivery request is received, the purchase order is loaded into the autonomous vehicle.
Myllymaki suggests a variety of vehicle platforms for the autonomous vehicle (see column 3, lines 58-62).  It would appear the road vehicle platform selected would be a matter of design choice based upon product being transported and route.  Villamar teaches the use of a small autonomous vehicle without passenger seats for delivery of products along a roadway.  It would have been obvious to one of ordinary skill in the art to implement the Myllymaki system on the small vehicle platform without passenger seats at taught by Villamar since selection of vehicle platform would appear to be a matter of design choice and the small platform taught by Villamar promotes reduces energy consumption (see paragraph [0037]).
Nadrotowicz, Jr. (US 2010,0235210) teaches systems and methods for providing scheduled delivery of products or services.  A consignee (i.e. customer) places an order with a consignor (i.e. product/service provider) at step 800.  The consignee or customer is notified by the consignor that the order is ready for delivery when the consignor provides timed delivery window options to the consignee at step 900.  The consignee or customer requests delivery by selecting a delivery window at step 920.     Paragraph [0026] describes the information flows where the customer transmits an order at (130), the product/service provider notifies the customer that their purchase order is ready for delivery at (160) and the customer requests delivery by selecting a delivery window at (170).  It would have been obvious to one of ordinary skill in the art to modify the Myllymaki system to include a confirmation step between the operations hub and the customer wherein the operation hub notifies the customer that the product is ready for delivery by providing the customer with delivery window options and the customer provides a delivery request by selecting a specific delivery window.  After the delivery window is selected by the customer, the order is delivered to the customer according to the selection.  Selection of a delivery window by the customer, which equates to the claimed customers’ delivery request, prior to delivering the order increases the probability of the system completing the delivery on first attempt and improves the customer service experience (see paragraph [0009]).
With respect to claims 2-7, Myllymaki fails to disclose a retail facility with both a conventional walk in retail store and also a delivery service, a delivery service operated out of one or more back rooms, employees or staff dedicated to the delivery surface and an operations hub combined with the retail facility.  This model is well known in the art of standard pizza delivery systems.  Dominos, Little Ceasars, and Pizza Hut are three brick and mortar stores that are known for facility layouts comprising carry out (i.e. front office retail) and delivery orders moving through the back door of the facility.  Pizzas are made on a made to order basis, wherein those employees making pizzas for a delivery order constitute employees dedicated to the delivery service (at that point in time).  The system for taking and facilitating orders (i.e. orders placed online or orders placed via the phone) is integrated with the retail facility.  It would have been obvious to one of ordinary skill to use the Myllymaki system in a well-known pizza delivery environment since Myllymaki expressly explains that the system can be used for pizza delivery and features regarding the delivery system claimed back applicant are well known with a standard pizza delivery service.
With respect to claim 14,  Myllymaki and modified, shows all claimed elements with the exception of a residential area or an area that is zoned for residential use located within a 6 mile radius of the retail facility.  Myllymaki describes a pizza delivery service as an exemplary use for his autonomous delivery platform.  It is well known that pizza delivery services are generally located close to residential areas to facilitate the delivery of fresh product.  Routine experimentations and business case development exercises used by business owners to locate particular business operations in ideal locations for promoting economic efficient would have been obvious to try to yield the predictable result of increased efficiency and profit.  It would have been a result of routine optimization studies to specify a location of such a facility within 6 miles of a residential area. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Nadrotowicz, Jr. (US 2010/0235210), and in further view of Karppinen (US 2013/0001908).  Myllymaki, as modified, fails to disclose a covered garage for storing the delivery vehicle.   Karppinen teaches using a portable garage unit for vehicle storage.  Modifying a retail space (i.e. pizza shop disclosed by Myllymaki) to include garage parking, in the form of a portable garage unit, would have been obvious since such a modification protects the vehicle thereby decreasing the chance of vandalism.  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Nadrotowicz, Jr. (US 2010/0235210),  in further view of Murphy (5,921,036).  Myllymaki discloses all claimed elements with the exception of a vehicle bay for parking the vehicle, having a clearance height of less than 15 feet where purchase orders are loaded into the vehicle while parked in the vehicle bay.   Murphy teaches a drive through bay, wherein the vehicle bay is configured for loading of a purchase order into a vehicle while parked.  Purchase orders are loaded in the vehicle when the vehicle pulls through the drive through bay.  It would have been obvious to one of ordinary skill in the art to configure the pizza retail space, as disclosed by Myllymaki, to include a drive through bay as taught by Murphy.  Such a modification adds to the convenience of the end user.  Murphy does not teach a bay that is less than 15 feet, however such an indication would appear to be a matter of design choice since such a dimension encompasses a large percentage of road vehicles and 15 feet appears to solve no specific problem.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Nadrotowicz, Jr. (US 2010/0235210), in further view of Amiri (US 2009/0320713).  As disclosed above, Myllymaki, as modified, reveals all claimed elements with the exception of autonomous vehicle with particular measurements as claimed.  Amiri teaches the use of Narrow Vehicles (NV) for cargo transit and delivery.  These vehicles are disclosed as being less than 100 cm wide, which would result in a track width of less 50 inches, having a vehicle wheelbase of 120 cm (which is at least 40 inches and less than 130 inches).  Amiri further teaches a variety of cargo capacities in paragraph [00452] ranging from very small (for mail) to larger (as much as a pick-up truck) wherein a very small cargo compartment would reasonably constitute a total cargo volume of less than 100 cu feet.  Based on Applicant’s own disclosure, the vehicle empty weight of between 700 and 3000 lbs, the front and rear track widths of less than 65 inches, the total cargo volume of less than 100 feet, and a vehicle wheelbase of greater than 40 inches but less than 130 inches, do not appear to be critical.  The Examiner therefore concludes that it would be an obvious matter of design choice to experiment with various cargo volumes, track widths, wheel bases, and vehicle weights for the Myllymaki vehicle as modified.  Amiri teaches that small vehicles minimize traffic congestion and are generally fuel efficient, wherein reduced traffic congestion and improved fuel efficiency would make size experimentation obvious.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512), Nadrotowicz, Jr. (US 2010/0235210)and Amiri (US 2009/0320713) and in further view of Zini (US 2010/0234990).  Myllymaki, as modified, reveals all claimed elements with the exception of combination of human remote operation and autonomous control.  Zini teaches an autonomous robot that is controlled by a combination of human control via remote operation and autonomous control.  Adding human control via remote operations to the Myllymaki system would have been obvious to one or ordinary skill in the art since such a provision would help extend the life of the equipment thereby making the delivery system more economically viable for users (extending the life of the equipment involves remote monitoring and control in conditions which could cause damage to the unit.)

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myllymaki (9,256,852) in view of Villamar (US 2014/0046512) and Nadrotowicz, Jr. (US 2010/0235210), in further view Zini (US 2010/0234990).  As disclosed above, Myllymaki, ad modified, reveals all claimed elements with the exception of a control system programmed to monitor a condition of the vehicle and assess a technical problem wherein the technical problem is further assessed at the operations hub.   Zini teaches an autonomous robot that is used to fulfill orders and deliver product.  The robot comprises a control system that is programmed to monitor a condition of the vehicle and assess a technical problem being experienced.  For example the robot monitors for a “stuck” condition and upon recognition of such a condition send a notification to an operations hub that can view real-time images of the location and diagnoses certain problems.  It would have been obvious to one of ordinary skill in the art to add a monitoring a technical problem resolution system to the system disclosed by Myllymaki, as modified, since such an addition would help ensure more reliable delivery of product.


Response to Amendment
Applicant’s arguments with respect to Saks US 2004/0128134 were fully considered.  Applicant’s arguments were persuasive.  The Examiner, however, maintains that a step of notifying a customer that their order is ready for delivery and then receiving a delivery request from the customer, which is separate from the initial purchase order, prior to loading the order for delivery is known.  For example, it is well known for a customer to place an online or phone order for a large appliance with a retailer.  The retailer will typically call the customer at a later point in time to indicate that the appliance is ready for delivery and will allow the customer to select a delivery window.  Upon selecting the delivery window, the retailer will arrange for truck delivery of the appliance.  Nadrotowicz, Jr. is relied upon in this instant rejection for his teaching of a confirmation step between a product/service provider and a customer after a customer has transmitted a purchase order and before the product/service is sent for delivery.  As stated above, adding such a confirmation step increases the probability that the items ordered are delivered to the customer on the first delivery attempt and at a convenient time for the customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636